Little, J.
The evidence objected to had some relevancy to the issues involved ; the charges complained of were correct statements of the law, and were not inappropriate to the testimony; the jury were warranted in finding that the promissory notes constituting the foundation of the plaintiff’s action were without consideration, and that he acquired title to them with knowledge of this fact; there was no error at the trial, and the verdict was not contrary to the evidence or the law.

Judgment affirmed.


All the Justices concurring.